 In the Matter Of ROBERT GAIR COMPANY, INC., NATICK BOX AND BOARDDivisiowandINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS'UNION of NORTH AMERICA (AFL)Case No. 1-B-1699.Decided February 29, 1944Rathbone, Perry, Kelley, and Drye,byMr. Roderick T. Clark,ofNew York City, for the Company.Mr. Anthony J. DeAndrade,of Boston, Mass., for the Pressmen.Mr. Bernard Cushman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Printing Pressmen andAssistants' Union of North America (AFL), herein called the Press-men, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Robert Gair Company, Inc.,Natick Box and Board Division, herein called the Company,2 theNational Labor Relations Board provided for an appropriate hearingupon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held at Boston, Massachusetts, on January 21, 1944. TheCompany and the Pressmen appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity. to filebriefs with the Board.'Incorrectly described .in the petition as Robert Gair Company,Inc., andcorrected bynotion granted without objection at the hearing to read as set forth in',the above caption.2 In the petition both the Company and Natick Box and Board Company, also referredto in the record as Natick Box and Board Company, Inc., were named as employers. Sub-sequent to the filing of the petition and prior to the hearing, the Natick Box and BoardCompany sold the plant in question here to the Company. The Trial Examiner reserveddecision for the Board on a motion made at the hearing todismissthe petition insofar asit names Natick Box and Board Company as an employer. No objection was made to themotion. It is hereby granted.55 N. L. R. B., No. 30.184 ROBERTGAIR COMPANY, INC.185Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS,OF THE COMPANYRobert Gair Company, Inc., is a corporation organized and exist-ing under the laws of the State of Delaware. It operates a plant inNatick, Massachusetts, known as the Natick Box and Board Divisionof Robert Gair Company, -Inc.This plant is the only plant involvedin this'proceeding.At its Natick plant the Company operates botha box shop and a board mill.The principal raw material used in the Company's box shop consistsof paper, board. , During the 6-month period ending November. 30,1943, the Company purchased raw materials within the State of Massa-chusetts to a value of $175,383, and during the same period purchasedraw materials outside the State of Massachusetts to a value of $2,447.During the same period the Company sold finished products withinthe State of Massachusetts to a value of $185,167 and during the. sameperiod sold finished products -outside the State of Massachusetts to avalue of $36,830.The principal raw material used by the Company at its board millconsists of waste paper.During the same period above mentioned,the Company purchased within the State, of Massachusetts, wastepaper,and otherimaterials to a value of $181,186, and purchased wastepaper and other materials from without the State of Massachusetts,to a value of $10,228.During, the period above referred to the Company sold paper boardwithin ,the State of Massachusetts to a value of approximately $332,-978.During the same period the Company sold paper board outsidethe State of Massachusetts to a value of $33,594.The Company also operates 14 plants located at Brooklyn,,NewYork;' Philadelphia, Pennsylvania; Piermont, New York; Portland,Connecticut;New London, Connecticut; Haverhill, Connecticut;Holyoke, Massachusetts; Newton Upper Falls, Massachusetts; Utica,New York; Syracuse, New York; Tonawanda, New York; NorthTonawanda, New York; and Cleveland, Ohio (two plants).3 TheBoard recently found that a wholly owned subsidiary of the Companywas engaged in commerce at the Bogota, New Jersey, plant .4 TheaThe Board so found inMatter of Gair Bogota Corrugated and Fibre Corp.,54 N. L.R B. 1170.4See'footnote 3,suprai 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard has also found that at the Tonawanda plant, the Company wasengaged incommerce within the meaning of the Act.5We find that the Company is engaged in commerce within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Printing Pressmen and Assistants' Union of NorthAmerica, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONSometime prior to December 1, 1943, the Company received noticefrom thePressmento the effect that the Pressmen had requested theNatick Box and Board Company for recognition as the exclusivebargaining representative of the employees employed in the box shopof that Company. The Company thereafter advised the NationalLabor Relations Board that it desired a determination of the questionof the appropriateness of the unit by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Pressmen represents a substantial number ofemployees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the, Act.IV. THE APPROPRIATE UNITThe Pressmen requests that the Board find the following unit to beappropriate : "All box department employees, excluding executives,non-working supervisors, office and clerical employees."At the Natickplant, the Company operates a paper mill and a box shop. The Com-pany contends that the appropriate unit includes the employees atboth the paper mill and the box shop. The paper mill is housed in aIn theMatter of Robert flair Co., Inc.(Tonawanda Bow Boards Division),46 N. L.R. B. 1102.GA Field Examiner reported that the Pressmen submitted 37 application for member-ship cards ; and that the aforesaid application for membership cards were dated asfollows :December 1943--------------1November 1943--------------35Undated____________________1There were 45 employees in the alleged appropriate unit.The Company objected to the admission of the statement of the Field Examiner in evi-dence.We have repeatedly indicated the invalidity of such objections.Matter of AmosThompson Corporation,49 N. L.R. B. 423. ROBERT GAIRCOMPANY, INC.187-.-separate building which is connected witli the building,in which thebox shop is housed,by a runwayapproximately 130 , feet inlength.Paperis brought from the paper mill into the box department forconversion into boxes,and the runway is used for the transportationof paper board from the papers mill to the box shop.-At. the, papermill paper board is 'manufacturedfromraw materials.In the boxdepartment,the paperboard -is converted into paper boxes.'t'here isa division manager who is in charge of operations at both buildings.There is one personnel manager whois ,in charge of personnel forall departments in both shops.'The operations of the accounting,purchasing,and traffic departments cover-both shops.HoNv ever, eachbuilding'^has a separate superintendent.-The operations carried on ateach building are dissimilar in general,and the employees engagedin these operations are not ordinarily transferred from one depart-ment to the other.The Pressmen does not admit to membership em-ployees in the paper mill since these employees are under the juris-diction of another affiliate of the American Federation-of Labor.The Pressmen has confined its organizational efforts to employees inthe box department.Since 1936,the Pressmen has had a contract withthe Company covering employees at the Piermont,Nev,-York, plant,in a unit identical in substance with that sought here. It furtherappears that the Pressmen is,the only labor organization seeking toorganize the box-shop employees.In view of all the circumstances,we are of the opinion that a unit limited to employees in the box shopis appropriate,and we so find.Working foremen.-Thereare six employees in this classification.Prior_to the war these employees did iio manual labor,,but spent allof their time in supervisory duties. ,As the result of the manpowershortage,-however, these foremen now spend approximately75 per-cent,of their time in manual,labor.They have the right to recommenddischarge and their recommendations are given weight.The Press-men desires the inclusion of working-foremen-and the Company con=tends that-they should be excluded.No evidence was introduced to-show that foremen had been traditionally included under the coverageof collective bargaining contracts in the paper box industry. In ac-cordance with our customary practice,we shall exclude workingforemen.Truck drivers.-TheCompany employs two truck drivers who spenda portion'of each day working in the plant. The Pressmen desiretheir inclusion.The Company takes no position.Since the interestsof the truck drivers are closely related to those of the other employeesin the box department whom we shall include in the unit,we find that.We find that all employees in the box department of the Company,including truck drivers,but excluding office and clerical employees, 188DECISIONS' OF NATIONAL LABOR RELATIONS BOARDworking foremen, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect change's in'the status of employees, or effectively recommend such action, consti-tute a unit appropriatefor thepurposes of collective bargaining with-in the meaningof Section 9 (b) ofthe Act.V. ' THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.It appears' that the Company employs one high school student whoworks daily in the box department from 2: 30 to 5 o'clock.We findthat this employee is a regular part-time employee who, in accordancewith our usual practice,is eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the powervested in,the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, itis hereby'DIRECTED that, as part of the investigation to ascertain representa-tides for the purposes of collective bargaining,with Robert Gair Com-pany, Inc., Natick Box and Board Division,Natick,Massachusetts,an election by secret ballot shall be conducted as early as possible, butnot later'than thirty (30) 'days from the date of this Direction, underthe direction and supervision of 'the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and, 11, of saidRules and Regulations,among the employees in the unit found appro-priate in Section IV,above, who were employed during the'pay-rollperiod immediately preceding the' date.of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who'present themselves inperson at the polls, but excluding any who'have since quit or been dis-charged for cause and'have not been rehired or reinstated prior to the,date of the election, to determine whether or not they desire to berepresented by International'Printing Pressmen and Assistants' Unionof North America,affiliated with theAmerican Federation ' 'of ' Labor,for the purposes of collective bargaining.'